                             UNITED STATES DISTRICT COURT
                               Eastern District of Pennsylvania
                                      U.S. Court House
                                  Independence Mall West
                                      601 Market Street
                                Philadelphia, PA 19106-1797
                                        267-299-7431


                                 September 11, 2020

NOTICE OF VIDEO CONFERENCE:

RE:    BROWN v. WIRECARD AG et al
       C.A. No. 20-3326

Counsel,

Please be advised a video conference is scheduled for October 14, 2020 at 2:00 PM. A
Zoom link will be sent via e-mail.




                                                  s/Joseph B. Walton
                                                  ______________________
                                                  Joseph B. Walton
                                                  Civil Deputy to Judge Brody



COPIES SENT VIA ECF ON 09/11/2020
